UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 21, 2015 Mercantile Bank Corporation (Exact name of registrant as specified in its charter) Michigan 000-26719 38-3360865 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification Number) 310 Leonard Street NW, Grand Rapids, Michigan (Address of principal executive offices) (ZipCode) Registrant's telephone number, including area code 616-406-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. Earnings Release. On April 21, 2015, Mercantile Bank Corporation issued a press release announcing earnings and other financial results for the quarter ended March 31, 2015. A copy of the press release is furnished as Exhibit 99.1 to this report and incorporated here by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press release of Mercantile Bank Corporation reporting financial results and earnings for the quarter ended March 31, 2015. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Mercantile Bank Corporation By: /s/ Charles E. Christmas Charles E. Christmas Senior Vice President, Chief Financial Officer and Treasurer Date: April 21, 2015 2 Exhibit Index Exhibit Number Description Press release of Mercantile Bank Corporation reporting financial results and earnings for the quarter ended March 31, 2015. 3
